DALLAS, Circuit Judgé.
By the libel in ibis case tbe appellees, Peter Hagan and Edward P. Martin, claimed to recover from the appellant, tbe Scottish Union & National Insurance Company, upon a fire policy on a .tugboat, insuring Peter Hagan & Co. for account of whom it may concern. The court below entered a decree for tbe libelants (98 Fed. 129), and thereupon tbe insurance company appealed.
Tbe policy provided that it should be entirely void “if tbe interest of tbe insured be other than unconditional or sole ownership, ⅜ * * or if any change, other than by tbe death of an insured, take place in tbe interest, title, or possession of tbe subject of insurance, ⅞ * * whether by legal process or judgment, or by voluntary act of tbe insured, or otherwise, or if this policy be assigned before a loss.” A change did take place in tbe interest, title, and possession of tbe boat; for Hagan, during the life of the policy and before loss, sold a one-half interest therein (including a half interest in tbe policy) to Martin, and Martin became master of tbe boat. Tbe company bad no knowledge of this transaction, and, of course, did not consent to it. Soon thereafter tbe boat was destroyed by fire, and, the company having refused to pay, Hagan and Martin filed this libel, alleging that at tbe time of tbe fire each of them was tbe owner of one-half part of tbe tug. Were they entitled to recover? They certainly were not, unless tbe provisions of tbe policy which have been referred to were superseded and wholly set aside by tbe words “for account of whom it may concern”; and, in our opinion, they were not. It is true that tbe written terms of the policy will control where they are in plain conflict with its printed clauses; but no part of tbe instrument is'to be rejected if it can be maintained as a whole, and in tbe present instance the printed provisions in question and the written words “for account of whom it may concern” are not irreconcilably repugnant. That tbe policy was issued for account of whom it might concern is undeniable, but whom could it concern? Possibly, tbe then existing or future creditors of tbe boat, pr, perhaps, tbe constituents of Peter Hagan & Co.; but, no matter for whose account tbe insurance may have been effected, it cannot be supposed that it was taken for, the benefit of any one who, by tbe express, though printed, terms of tbe contract, was distinctly excluded from having or acquiring any interest under it. It is not necessary to our conclusion that we should question the rule of law which was applied by tbe court below, and we do not do so. It is not doubted that a policy in tbe name of a special party, on account of whom it may concern, will cover tbe inter: est of tbe person for whom it was intended by tbe party who ordered it, although the particular person intended was not known; but we find nothing in this case to support a finding that Hagan intended to insure a subsequent vendee of tbe boat, or of an interest therein. On the contrary, we think, as we have already said, that the retention in the policy of tbe provision that it should be entirely void if any transfer in interest, title, or possession should be made, absolutely precludes tbe inference of an intent to make tbe policy applicable to any person claiming under or by virtue of such a transfer. Stipulations of this sort are of no little importance. It is manifest that insurers *921regard them as quite material, and th® courts, we think, should not hesitate to enforce them wherever it is reasonably possible to give Them effect. Schroedel v. Insurance Co., 158 Pa. St. 459, 27 Atl. 1077; Oldham v. Insurance Co. (Iowa) 57 N. W. 861. The decree of the district court is reversed, and the case will be remanded to that court, with directions to enter a decree dismissing the libel, with costs.